
	
		I
		111th CONGRESS
		2d Session
		H. R. 4414
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2010
			Mr. Kucinich (for
			 himself, Ms. Watson,
			 Ms. Norton,
			 Mr. Clay, Mr. Ellison, and Mr.
			 Hare) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a 75
		  percent tax on bonuses paid by certain financial and other
		  businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Banking Act of
			 2010.
		2.FindingsThe Congress hereby finds:
			(1)Excessive use of financial leverage
			 contributed to the ongoing U.S. financial and economic crisis.
			(2)The largest U.S.
			 banks remain severely undercapitalized.
			(3)U.S. banks have
			 failed to recognize losses from imprudent investments, particularly in assets
			 linked to home mortgages and commercial real estate, and the resulting economic
			 uncertainty and household indebtedness are major impediments to U.S. economic
			 recovery.
			(4)Multiple large
			 public subsidies have been extended to the financial services industry in the
			 form of cost-free access to capital, low-cost Federal loans and guarantees,
			 Federal purchases of troubled assets, and other exceptional actions taken and
			 policies put in place since January 2008.
			(5)These public
			 subsidies represent an extraordinary benefit to all industry participants in
			 the financial marketplace, regardless of whether they have received direct
			 Federal assistance.
			(6)A
			 short-term focus on compensation has encouraged banking decision-makers to
			 underestimate business risks, has undermined effective corporate risk
			 management, and has thereby contributed to excessive systemic risk.
			(7)Existing
			 regulatory rules and institutions have proven inadequate to protect the
			 American people from ineffective and imprudent risk management.
			(8)The flow of credit
			 to small and medium-sized businesses and to households continues to contract,
			 impeding overall economic recovery.
			(9)Enhanced capital
			 adequacy is urgently needed to restore the health of the U.S. banking
			 system.
			(10)The use of
			 profits to pay bonuses rather than recapitalize financial institutions delays
			 recovery of financial institutions and impedes recovery in the real
			 economy.
			3.Tax on bonuses
			 paid by certain financial and other businesses
			(a)In
			 generalSubtitle D of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 chapter:
				
					48Tax on bonuses
				paid by certain financial and other businesses
						
							Sec. 5000A. Bonuses paid by certain
				  businesses.
						
						5000A.Bonuses paid
				by certain businesses
							(a)Imposition of
				taxThere is hereby imposed a
				tax equal to 75 percent of any bonus paid for services performed in any
				specified business.
							(b)Liability for
				taxThe tax imposed by subsection (a) shall be paid by the person
				paying the bonus.
							(c)Specified
				businessFor purposes of this section, the term specified
				business means—
								(1)the Federal National Mortgage
				Association,
								(2)the Federal Home
				Loan Mortgage Corporation,
								(3)any business as a
				financial institution, insurance company, hedge fund, financial adviser, or a
				broker or dealer in securities, and
								(4)any lending or
				finance business.
								(d)TerminationThis
				section shall not apply to bonuses paid more than 5 years after the date of the
				enactment of this
				section.
							.
			(b)Tax not
			 deductibleParagraph (6) of section 275(a) of such Code is
			 amended by inserting 48, after 46,.
			(c)Clerical
			 amendmentThe table of
			 chapters for subtitle D of such Code is amended by adding at the end the
			 following new item:
				
					Chapter 48. Tax on bonuses paid by
				certain financial and other businesses..
				
			(d)Effective
			 dateThe amendments made by this section shall apply to bonuses
			 paid after the date of the enactment of this Act.
			
